The plaintiff visited the defendant's store as a customer. She had been employed there for a period of six years ending about three years before the date of her fall. She asked permission to use the lavatory in the cellar for her child and this was granted. This was customarily used only by employees.
The plaintiff was familiar with the layout of the cellar and the location of the toilet. This was at the farther end of the cellar from stairs leading down from the store. The cellar was lighted by but one electric light but there were pull cords for others which the plaintiff did not use. The toilet room was on a raised platform and was enclosed. It was lighted by a window. When its door was closed it shut off the light from the toilet and the platform itself was dimly lighted.
Having made use of the toilet the plaintiff left it, closed the door after her, bent to pick up her child and misjudging her position stepped off the platform, fell and was injured. *Page 346 
The plaintiff was an invitee, the cellar was inadequately lighted and the defendant negligent in its maintenance under the circumstances. The case turns upon the question of contributory negligence.
Burk vs. Corrado, 116 Conn. 511.
As has been noted the plaintiff had been familiar with the layout of the cellar but had not used the lavatory for three years. She had mounted the platform that day, however, and was on her way out. She knew she could not depend upon her vision because of the lack of light. She has made no claim that she felt for the first step before stepping out. On the contrary she has testified she stepped off thinking she had reached it. It cannot be found she used reasonable care under the circumstances.
Seabridge vs. Poli, 98 Conn. 297, 303.
   Judgment is directed for the defendant.